 Case 1:19-cv-01956-LPS Document 23 Filed 07/29/20 Page 1 of 2 PageID #: 679




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

OTSUKA PHARMACEUTICAL CO., LTD                    )
AND H. LUNDBECK A/S,                              )
                                                  )
                Plaintiffs,                       )
                                                  ) Civil Action No. 1:19-cv-01956-LPS
v.                                                )
                                                  )
PRINSTON PHARMACEUTICAL INC.                      )
                                                  )
                Defendant.                        )
                                                  )

                     JOINT STIPULATION FOR EXTENSION OF TIME

       IT IS HEREBY STIPULATED by Plaintiffs Otsuka Pharmaceutical Co., Ltd. and H.

Lundbeck A/S and Defendant Prinston Pharmaceutical Inc. that the deadline for Defendant

Prinston Pharmaceutical Inc. to file its Reply in Support of its Motion for Judgment on the

Pleadings Pusuant to FRCP 12(c) [D.I. No. 15] is extended up to and including August 10, 2020.


July 29, 2020

ASHBY & GEDDES                                STAMOULIS & WEINBLATT LLC

/s/ Steven J. Balick                           /s/ Stamatios Stamoulis
Steven J. Balick (#2114)                      Stamatios Stamoulis (#4606)
Andrew C. Mayo (#5207)                        800 N. West Street, Third Floor
500 Delaware Avenue, 8th Floor                Wilmington, DE 19801
P.O. Box 1150                                 (302) 999-1540
Wilmington, Delaware 19899                    stamoulis@swdelaw.com
(302) 654-1888
sbalick@ashbygeddes.com                       Shashank Upadhye (pro hac vice)
amayo@ashbygeddes.com                         Yixin Tang (pro hac vice)
                                              Brent Batzer (pro hac vice)
Attorneys for Plaintiffs                      UPADHYE CWIK LLP
                                              135 S. LaSalle St., Suite 1930
                                              Chicago, IL 60606
                                              Tel: 312-598-2610
                                              shashank@ipfdalaw.com

                                              1
 Case 1:19-cv-01956-LPS Document 23 Filed 07/29/20 Page 2 of 2 PageID #: 680




                                              Attorneys for Defendant
                                              Prinston Pharmaceutical Inc.


               SO ORDERED this ________ day of ______________________________, 2020.


                                                   ____________________________________
                                                   Chief Judge



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2020, I electronically filed the above documents with

the Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.



                                            /s/Stamatios Stamoulis
                                            Stamatios Stamoulis (#4606)




                                               2
